Interim Decision #1964

Marrer of Laqut
In Deportation Proceedings ;
A-14504742
Decided by Board April 28, 1969

Since deportation proceedings are civil rather than criminal in nature, the
calling of respondent as a Government witness to identify certain docu-
ments in the deportation proceedings against her, over objections of her
attorney, does nat constitute a denial of due process, in the absence of a
claim of self-incrimination by respondent.*

CHARGE:

Uraer: Act of 1992—Scelivn 241(a) (8) [8 U.S.C. 1951(0) (2) Nomi
migrant (exchange visitor) remained longer.

ON BEHALP oF RESPONDENT: ON BEHALF OF SERVICE:
Samuel R. Myers, Esquire Irving A. Appleman, Esquire
184 North LaSalle Street Appellate Trial Attorney

Chicago, Illinois 60602

This is an appeal from an order of the special inquiry omcer
dated January 17, 1969, finding the respondent deportable as
charged and granting her the privilege of voluntary departure.
On this appeal, counsel for respondent coulends that the hearing
conducted by the special inquiry officer deprived her of due proc-
ess of law, This contention is based on the fact that the finding of
deportability is predicated on respondent’s own testimony, taken
over her attorney’s objection, when she was called as the Service’s
‘first and only witness. We find no merit to the appeal. é

The record before us reflects the following undisputed facts:
On December 9, 1968, an order to show cause was issued in de-
portation proceedings, charging that Juliana Laqui was subject to
deportation on the above-stated charge, based on the facutal alle-
gations that (1) she is an alien; (2) she is a native and citizen of
the Philippines; (8) she entered the United States at Detroit on
or about October 14, 1967; (4) she was then admitted as an ex-

* Reaffirmed, 422 F.2d 807 (C.A. 7, 1970).

232
Interim Decision #1964

change visitor; (5) she was authorized to remain in the Untied
States until November 8, 1968; and (6) she had remained here
beyond that date.

‘At the hearing before the special inquiry officer, at which she
was represented by counsel, respondent conceded she was the per-
son named in the order to show cause. Her attorney denied the
factual allegations and deportation charge contained in the order
to show cause and: put the Service to its proof. The Service’s trial
attorney thereupon proceeded to question respondent concerning
certain documents which had been marked for identification. Her
attorney objected on the ground that the Service should not bi
permitted to make its case out of respondent's own mouth. The
special Luyuiry ufliver overruled the objoction, Over hor attarnay’s
continuing objections, respondent, identified as relating to her
various documents (Exhibits 2, 8, 4 and 6) which were then re-
ceived in evidence aver objection. These documents clearly, con-
vineingly, and unequivocally establish the truth of the factual al-
legations recited in the order to show cause and confirm her
deportability on the charge laid against her. In an oral decision,
the special inquiry officer found her deportable as charged and
granted her the privilege of voluntary departure.

On appeal, counsel argues in substance that the trend of recent
judicial decisions has been such that deportation proceedings can
no longer be considered strictly civil in nature. In deportation ~
proceedings as in criminal prosecutions, he contends, the Govern-
mont must ostablish its ease hy adducing its own evidence, with-
out calling the. other party to the proceeding as a witness and
using that party’s own testimony to make out its case.

This proposition, though advanced here for the first time in a
Jong while, is not new and has previously been categorically re-
jected. See Caetano v. Shaughnessy, 133 F, Supp. 211 (S:D.N.Y.
1955). In an unbroken line of cases, the courts have held that the
deportation process is civil, not criminal, in nature; and they
have consistently rejected the notion that the constitutional and
other limitations governing criminal prosecutions apply in alien
expulsion proceedings."

1 Fong Yue Ting v. United States, 140 U.S. 698, 780 (1898) ; Zakonaite v.
Wolf, 226 U.S. 272 (1912); Bugajewite v. Adams, 228 U.S. 585 (1918); Bi-
lukumoky v. Tod, 268 U.S. 140 (1998); Mahler v. Mhy, 264 U.S. 32
(1924) ; Harisiades v. Shaughnessy, 242 U.S. 580 (1952) ; Galvan v. Press,
347 U.S. 522 (1954); Marcello v. Bonds, 349 U.S. 302 (1955); Lehmann v.
Carson, 853 U.S. 685 (1957). For recent lower court decisions, see Ben Huie
¥ LNeSy 849 F.2d 1014 (9 Oiry 1066); Durr v. INS. 960 F.9d 27 (9 Cir,
1965) cert, denied 883 U.S. 915; Nason v. INS. 370 F.2d 865 (2 Cir.,

238
Interim Decision #1964

In view of the drastic impact of deportation upon the lives of
the aliens affected, the Supreme Court has prescribed a narrow
Tule of stalulury construction, Fong Haw Fan v. Pholan, 222 U.S.
6 (1948), and has imposed a burden of proof more onerous than
the preponderance rule ordinarily applicable in civil matters,
Woodby v. I.N.S., 885 U.S. 276 (1966). In doing so, however. the
Court made it plain that “a deportation proceeding is not a crimi-
nal prosectuion,” 385 U.S. at 285; and it significantly refused to
exact the burden imposed in criminal cases of proving the essen-
tial facts beyond a reasonable doubt.

In criminal prosecutions, the Government may not call the de-
fendant as a witness because the Fifth Amendment forbids such
a course. No such prohibition applies to civil proceedings, and It
is common practice in civil litigation to call the opposing party as
a witness. See, e. ., Fed. R. Civ. P. 26(a), 38, 36, 48(b). In de-
portation proceedings, as in other civil proceedings, when called
as a witness the respondent has the privilege accorded all wit-
nesses of refusing to supply self-incriminating testimony, Veleros
v. LNS., 287 F.9d 991 (7 Cir., 1967). Absent such a claim of
self-incrimination (and there was no such claim here),? there ap-
pears to be no reason why the testimony of the respondent as a
party to the deportation proceedings should not be adduced by the
Service. .

Congress has specifically empowered special inquiry officers to
take the sworn testimony of “any person touching the privilege
of any alien or person he believes or suspects to be an allen lu...
reside in the United States;” to issue subpoenas requiring the at-
tendance of such witnesses; and to invoke the aid of the courts in
enforcing such subpocnas, eection 285(a) of the Act; see also
section 287(b). These provisions, and their forerunners in prior
statutes, have been construed as applying not only to outside wit-
nesses but also to the person who is himself the subject of the de-
portation proceeding, Loufakis v. United States, 81 F.2d 966 (3
Cir., 1986); Graham v. United States, 99 F.2d 746 (9 Cir., 1988);
Sherman v. Hamilton, 295 F.2d 516 (1)Cir., 1961) cert. denied

 

1967); Chabolla-Delgado v. I.N.S. 884 F.2d 360 (9 Cir., 1967) cert. denied
998 U.S. 865; Cortez v. N.S. 395 F.2d 965 (5 Cir., 1968) ; Kwai Chiu Yuen
v. LN. 406 F.2d 490 (9 Cir, 1969). The most recent decision, Yiu Fong
Cheung v. ILN.S. (D.C. Cir., March 20, 1969), states at footnote 10, “Since
the expulsion process is not a criminal proceeding there is no right to re-
main mute. at the deportation hearing...”

* Ab the oral argument, councol for the respondent with anmmandable oan.
dor acknowledged (Tr. p.3) that respondent has no basis for such a claim.

234
Interim Decision #1964

869 U.S. 820. It seems clear that Congress did not intend to
shield the alien from becoming an unwilling witness at his own
depurtation hearing.

Tt is true that due process requires that the deportation hear-
ing procedures meet currently prevailing standards of fairness,
Wong Yang Sang v. McGrath, 389 U.S. 88 (1950). We can see

: nothing inherently unfair in requiring a person suspeced of being
an alien to testify as to the true facts, even though his own testi-
mony may lead to his deportation. Indeed, once alienage is estab-
lished, the statute places the burden on the alien to show the
time, place, and manner of his entry and creates a presumption
of deportability if he fails to sustain that burden. See section 291
of the Act.

Effective enforcement of the immigration laws requires that
the true facts be established with a minimum of delay. If the sub-
joct of the inquiry is permitted to remain mute, the Service must
resort to other sources to establish the facts, and this usually takes
additional time, trouble, and expense. We see no valid reason to
impose on the Service this extra burden which confers no corre-
sponding legitimate benefit on the alien or any one else. Delay as
an end in itself, whether achieved by obstructionism or dilatory
tactics, cannot in our view be considered a legitimate object. See
Li Cheung v. Esperdy, 877 F.2d 189 (2 Cir., 1967); Kwong Chau
v. Esperdy, 276 F. Supp. 897 (S.D.N.Y., 1967) ; San Filippo v.
Mulcahey, 168 F. Supp. 877 (D. Mass., 1958).

As wo pointed out in Matter of Aguirre, Interim Decision No.
1940, execution of the special inquiry officer’s order has been
stayed during the pendency of this appeal.

Leer It is ordered that the appeal be and it is hereby dis-
issed.

It is further ordered that, pursuant to the special inquiry
officer’s order, the respondent be permitted to depart from the
United States voluntarily within 30 days from the date of this de-
cision or any extension beyond that date as may be granted by
the District Director; and that, in the event of failure so to de-
part, the respondent shall be deported as provided in the special
inquiry officer’s order.

235
